Exdhibit 10.1
 
 
CONSENT OF STOCKHOLDERS IN LIEU OF MEETING


Pursuant to Article I, Section 1.11 of the Bylaws of Accelerated Acquisition
XVI, Inc. (the "Corporation"), a Delaware corporation and pursuant to Delaware
General Corporation Laws Section 222, the shareholders constituting a majority
of the issued and outstanding shares of common stock in the Corporation, hereby
execute the following resolutions:
 
1. David Lavoie is hereby appointed a director on the Board of Directors and
officer (appointment below) and shall serve as Chairman of the Board pursuant to
Article II, Section 2.7, Chief Executive Officer, President, Secretary and
Treasurer pursuant to Article IV, Sections 4.5, 4.6, 4.8 and 4.9. Paul D. Lavoie
and Eugene Hodgson are appointed as directors pursuant to Article II, Section
2.2.1and Paul D. Lavoie is appointed Vice President of Construction &
Development pursuant to Article IV, Section 4.7.
 
2. David Lavoie, as President and Chief Executive Officer, to open any and all
checking and/or depository accounts, or securities accounts, and to enter into
any other ancillary documents at any other financial institutions, and to have
full check writing authority over any financial account; and, to the extent dual
signators are required by a particular financial institution, the Board of
Directors authorizes Paul D. Lavoie and Eugene Hodgson serve in this capacity as
directors.
 
 
3. Certificate of Incorporation of this Corporation dated October 21, 2011 be
amended by changing the Article thereof numbered "FIRST" so that, as amended,
said Article shall be and read as follows: The name of the Corporation is :
Infinity Real Estate Holdings Corporation.
 
4. Certificate of Incorporation of this corporation dated October 21, 2011,
shall be amended by changing the Article thereof numbered "FOURTH" so that, as
amended, said Article shall be and read as follows: "FOURTH: The total number of
shares of stock which the corporation is authorized to issue is 200,000,000
shares of common stock having a ($0.0001) par value and 10,000,000 shares of
preferred stock having a ($0.0001) par value."
 
5. Certificate of Incorporation of this corporation dated October 21, 2011,
shall be amended by changing the Article thereof numbered “SEVENTH” so that, as
amended, said Article shall be and read as follows: "SEVENTH: The name and
address of the director of the corporation is David Lavoie c/o, 53 Cranarch
Court SE Calgary, AB T3M 0S6."
 
6. The Company authorized Sole Comfort Shoes, Inc. the Company’s majority
stockholder to transfer 23,350,000 shares (100% of its holdings) of the
Company’s common stock having a ($0.0001) par value to Infinity Financial Group,
Inc.  Following the transaction, Infinity Financial Group, Inc. owns
approximately 88.61% of the Company’s 26,350,000 issued and outstanding shares
of common stock have a ($0.0001) par value.
 
7. The officers of the Company be, and each of them individually is, authorized,
empowered and directed to take any and all actions required to carry out the
purpose and intent of the foregoing resolutions.
 
 
This consent is executed as of September 3, 2013.
 
 
RESOLVED:
 
 
/s/Onkar Dhaliwal __________
 
Sole Comfort Shoes, Inc.
 
Shareholder
 
 
Onkar Dhaliwal
 
/s/ Timothy Neher____________
Accelerated Venture Partners, LLC.
Shareholder
Timothy Neher
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------